ASSIGNMENT OF CLAIM

1.          Identification of the parties:

Seller

:
Potomac Electric Power Company
701 Ninth Street, N.W., Suite 1100
Washington, D.C. 20068
Attn:       Tony Kamerick
Tel:         202-872-2282
Fax:         202-872-3281
e-mail:     kgalmquist@pepco.com

Buyer:


DEUTSCHE BANK SECURITIES, INC.
60 Wall Street, 3rd Floor
New York, NY 10005
Attn:       Richard Vichaidith
Tel:         212-250-5760
Fax:         212-797-8770
e-mail:     richard.vichaidith@db.com

2.          Seller, its successors and assigns, for good and valuable
consideration, the sufficiency of which is hereby acknowledged in the amount set
forth in Exhibit A hereto (the "Payment"), does hereby absolutely and
unconditionally sell, transfer and assign unto Buyer, its successors and
assigns, all of Seller's rights, title and interest in and to the two claims in
the aggregate principal amount of $105,000,000.00, as reflected in Proof of
Claim Nos. 6483 and 6484 (collectively, the "Claim") against each of Mirant
Corporation and Mirant Americas Energy Marketing, LP (collectively, the
"Debtor"), two of the debtors-in-possession in the chapter 11 reorganization
case, Case No. 03-46590 (DML) (the "Case"), in the United States Bankruptcy
Court for the Northern District of Texas (the "Bankruptcy Court"), as allowed by
the Bankruptcy Court's Order Granting Debtors' Motion for Approval of (1)
Settlement Agreement Under Federal Rule of Bankruptcy Procedure 9019, (2)
Allowed, Prepetition General Unsecured Claims by Pepco in the Amount of $105
Million Against Each of Mirant and MAEM, and (3) Assumption of Certain
Transition Power Agreements, entered November 19, 2003 (the "Order"), including,
without limitation, all of Seller's rights to receive distributions on the Claim
in connection with the Case. Buyer shall make Payment by wire transfer to Seller
in accordance with the instructions set forth in Exhibit A on or prior to 2:00
p.m. (eastern) on December 23, 2005. This Agreement shall not be effective until
the Payment is received by Seller.

3.          Seller further represents and warrants that: (a) the Claim is an
allowed, valid, liquidated and undisputed and non-contingent claim in at least
the amount of $105,000,000.00 against the Debtor; (b) the Claim is not subject
to any defense, claim or right of setoff, reduction, impairment, avoidance,
disallowance, subordination or preference action, in whole or in part, whether
on contractual, legal or equitable grounds, that have been or may be asserted by
or on behalf of the Debtor or any other party to reduce the amount of the Claim
or affect its validity, priority or enforceability; (c) this Assignment of Claim
(this "Agreement") has been duly authorized, executed and delivered by Seller
and Seller has the requisite power and authority to execute, deliver and perform
this Agreement; (d) no consent, approval, filing or corporate, partnership or
other action is required as a condition to, or otherwise in connection with, the
execution, delivery and performance of this Agreement by Seller; (e) this
Agreement constitutes the valid, legal and binding agreement of Seller,
enforceable against Seller in accordance with its terms; (f) the Claim is not
subject to any factoring agreement; (g) Seller owns and has and is hereby
selling to Buyer good and sole legal and beneficial title to the Claim free and
clear of any and all liens, security interests, encumbrances or claims of any
kind or nature whatsoever; (g) no payment or other distribution has been
received by Seller, or by any third party on behalf of Seller, in full or
partial satisfaction of, or in connection with, the Claim; (h) no portion of the
Claim has been sold, assigned or pledged to any third party in whole or in part;
(i) Seller has not engaged, and will not engage, in any acts or conduct that
might result in Buyer receiving in respect of the Claim proportionately less
payments or distributions or less favorable treatment than other general
unsecured creditors of the Debtor; (j) true and complete copies of the Order and
other documents evidencing or relating to the Claim are annexed hereto as
exhibits or will be maintained in good condition by Seller until the Bankruptcy
Court enters a final decree closing the Case and will be delivered to Buyer upon
Buyer's request. Buyer represents and warrants that (a) this Agreement has been
duly authorized, executed and delivered by Buyer and Buyer has the requisite
power and authority to execute, deliver and perform this Agreement; (b) no
consent, approval, filing or corporate, partnership or other action is required
as a condition to, or otherwise in connection with, the execution, delivery and
performance of this Agreement by Buyer; and (c) this Agreement constitutes the
valid, legal and binding agreement of Buyer, enforceable against Buyer in
accordance with its terms.

4.          In the event all or any part of the Claim is either (a) impaired by
the commencement of any action or proceeding or (b) offset, disallowed,
subordinated, or otherwise impaired, in whole or in part, in the Case for any
reason whatsoever, including, without limitation, pursuant to an order of the
Bankruptcy Court (whether or not such order is appealed) (collectively, an
"Impairment") or in the event an order is entered in the Bankruptcy Court
disapproving the transfer of the Claim, or in the event that the Bankruptcy
Court does not substitute Buyer for Seller, Seller agrees to immediately repay,
upon demand of Buyer, the consideration paid by Buyer hereunder. Should all or
any portion of the Claim be subject to an Impairment, this Agreement shall be
null and void only to the extent of the Impaired portion of the Claim.

5.          Seller agrees that in the event Seller shall receive any payments or
distributions or notices with respect to or relating to the Claim after the date
hereof, Seller shall accept the same as Buyer's agent and shall hold the same in
trust on behalf of and for the sole benefit of Buyer, and shall promptly deliver
the same forthwith to Buyer in the same form received (free of any withholding,
set-off, claim or deduction of any kind), within 5 business days in the case of
cash ("Cash Distribution") and within 15 business days in the case of
securities, which are in good deliverable form, with the endorsement of Seller
when necessary or appropriate. In the event Seller fails to deliver the Cash
Distribution to Buyer within 5 business days of Seller's receipt, Seller shall
be obligated to pay Buyer interest on the Cash Distribution at 10% per annum,
from the date of Seller's receipt to the date of Buyer's receipt. In the event
Buyer fails to pay the Payment in accordance with the terms of this Agreement
within 2 days of the date of this Agreement, Buyer shall, on Seller's demand pay
Seller liquidated damages in an amount equal to the Purchase Price paid
hereunder and Seller's costs and expenses (including, without limitation,
attorneys' fees and expenses) relating to this Agreement or the Claim, plus
interest on the Payment at 10%.

[image77.gif]

6.          Seller is aware that the consideration being paid by Buyer hereunder
may differ both in kind and amount from the amount ultimately distributed with
respect to the Claim pursuant to any plan of reorganization which is confirmed
for the Debtor. Seller represents that it has adequate information concerning
the financial condition of the Debtor and the Case to make an informed decision
regarding the sale of the Claim and that it has independently and without
reliance on Buyer, and based on such information as Seller has deemed
appropriate, made its own decision to enter into this Agreement. Seller is aware
that information which may be pertinent to Seller's decision to transfer the
Claim is available to Seller and can be obtained from the Bankruptcy Court's
files. Seller further represents that it is not and has never been an "insider"
of the Debtor (as defined in Section 101(31) of the Bankruptcy Code) or a member
of any official or unofficial committee in respect of the Case.

7.          Seller acknowledges that: (a) Buyer currently may have, and later
may come into possession of, information relating to the Debtor that is not
known to Seller and that such information may be material to Seller's decision
to assign the Claim to Buyer ("Seller Excluded Information"); (b) Seller has
determined to assign the Claim notwithstanding its lack of knowledge of the
Seller Excluded Information; and (c) Buyer shall have no liability to Seller,
and Seller waives and releases any claims that it might have against Buyer with
respect to the non-disclosure of the Seller Excluded Information. Buyer does not
assume and shall not be responsible for any obligations or liabilities of Seller
related to or in connection with the Claim or the Case.

8.          Seller hereby irrevocably appoints Buyer with full power of
substitution as its true and lawful attorney and authorizes Buyer to act in
Seller's name, place and stead, to demand, sue for, compromise and recover all
such sums of money which now are, or may hereafter become due and payable for,
or on account of the Claim herein assigned. Seller grants unto Buyer full
authority to: (a) do all things necessary to enforce the Claim and Seller's
rights thereunder or related thereto pursuant to this Agreement; (b) agree to
less favorable treatment for the Claim than other similarly situated claims; and
(c) agree with the Debtor to allow the Claim in a lesser amount than the Proof
of Claim Amount. Seller agrees that the powers granted by this paragraph are
discretionary in nature and exercisable at the sole option of Buyer. Seller
agrees to execute, acknowledge and deliver all such further certificates,
instruments and other documents, and to take all such further action as may be
necessary or appropriate to effect assignment of the Claim and all interests
therein to Buyer, to cooperate with and assist Buyer in enforcing the Claim and
to otherwise effectuate the intent of this Agreement. Seller agrees that Buyer
may sell, transfer, assign or grant a participation in the Claim, or any portion
thereof, together with all right, title and interest of Buyer and all
obligations of Buyer in and to this Agreement (the purchaser of transferee of
the Claim from the Buyer is defined as the "Beneficial Owner").

9.          Seller agrees to indemnify Buyer from all losses, damages and
liabilities, including attorneys' fees and expenses, which result from Seller's
breach of any representation, warranty or covenant set forth herein, or any
Impairment of the Claim, including, but not limited to, any action, proceeding,
objection or investigation relating to any attempt or threatened attempt to
avoid, disallow, reduce, subordinate or otherwise impair the Claim or otherwise
delay payments or distributions in respect of the Claim. Buyer does not assume
and shall not be responsible for any obligations or liabilities of Seller
related to or in connection with the Claim or the Case. In the event Seller has
sold or assigned the Claim or any portion thereof to any other person or entity,
Seller shall, immediately upon demand by Buyer, pay Buyer liquidated damages in
an amount equal to the amount of the Claims subject to the Impairment multiplied
by the Purchase Rate, plus interest thereon at 10% per annum from the date the
Payment is received by Seller; provided, however, that this liquidated damages
provision shall expire, and be of no force or effect, after Buyer receives all
payments or distributions due on the Claim under the Debtor's plan of
reorganization. Buyer agrees to indemnify Seller from all losses, damages and
liabilities, including attorneys' fees and expenses, which result from Buyer's
breach of any representation, warranty or covenant set forth herein.

10.          This Agreement shall inure to the benefit of the parties hereto and
their successors and permitted assigns and shall be binding upon the parties
hereto and their successors and assigns. This Agreement is solely for the
benefit of Seller and Buyer and their successors and permitted assigns and
nothing contained in this Agreement shall be deemed to confer upon anyone other
than Seller and Buyer and their successors and permitted assigns any right to
insist upon or enforce the performance or observance of any of the rights and
obligations set forth herein.

11.          THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE DISTRICT OF COLUMBIA WITHOUT REFERENCE TO CONFLICTS OF LAWS
PRINCIPLES.

12.          This Agreement supersedes any previous contract or agreement
between Buyer and Seller and constitutes the entire understanding between the
parties.

13.          This Agreement may be executed in multiple counterparts and all of
such counterparts taken together shall be deemed to constitute one and the same
instrument. Transmission by telecopier, facsimile or other form of electronic
transmission of an executed counterpart of this Agreement shall be deemed to
constitute due and sufficient delivery of such counterpart. Each fully executed
counterpart of this Agreement shall be deemed to be a duplicate original.

14.          The document attached hereto ("Exhibit B") and incorporated herein
by reference shall be filed by Buyer with the Bankruptcy Court as evidence of
this transfer. Seller grants Buyer the right to: (a) make any corrections to the
Exhibit B necessary or appropriate to effect assignment of the Claim; and (b)
execute other evidences of transfer, as Seller's attorney-in-fact, that may be
necessary to transfer other proofs of claim filed by Seller in the Case. Seller
hereby waives any notice or hearing requirements imposed by Rule 3001 of the
Bankruptcy Rules, and stipulates that an order may be entered recognizing this
assignment of claim as an unconditional assignment and the Buyer herein as the
valid owner of the Claim.

**Signatures on following page**

[image77.gif]

IN WITNESS WHEREOF, the undersigned has duly executed this Assignment of Claim
by its duly authorized representative dated December 19, 2005.

POTOMAC ELECTRIC POWER COMPANY

DEUTSCHE BANK SECURITIES, INC.

By:

/s/ A. J. KAMERICK                             


Name:  Anthony J. Kamerick
Title:  Vice President & Treasurer

By:

/s/ JOHN SHIPPEE                                


Name:  John Shippee
Title:  Managing Director    

DEUTSCHE BANK SECURITIES, INC.

   

By:

/s/ KEVIN DRISCOLL                         


Name:  Kevin Driscoll
Title:  Managing Director

[image77.gif]

EXHIBIT A

PURCHASE PRICE PAID TO SELLER

Upon settlement of this transaction, payment of the Consideration shall be made
as follows:

 

Claim:

$105,000,000.00

 

x Purchase Rate:

107.00%

   

------------------------

 

Consideration:

$112,350,000.00
==============

 

SELLER'S WIRE INSTRUCTIONS:
Bank Name:
City / State:
ABA Number:
Account Name:
Account Number:


M&T Bank
Buffalo, NY
022 000 046
Potomac Electric Power Company
970 401 163

Ref Information:

Mirant Claim $105mm

[image77.gif]

EXHIBIT B

EVIDENCE OF TRANSFER OF CLAIM

TO:

United States Bankruptcy Court for the
Northern District of Texas ("Bankruptcy Court")
501 W. Tenth Street
Ft. Worth, Texas 76102-3643
Attn:     Clerk

AND TO:

MIRANT CORPORATION AND MIRANT AMERICAS MARKETING, LP (collectively, "Debtor")
Case No. 03-46590 (DML)

Claim #: 6483 and 6484

POTOMAC ELECTRIC POWER COMPANY,

its successors and assigns ("Seller"), for good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, does hereby
unconditionally and irrevocably sell, transfer and assign unto:  

DEUTSCHE BANK SECURITIES, INC.


60 Wall Street, 3rd Floor
New York, NY 10005
Attn: Richard Vichaidith
Phone: 212-250-5760

its successors and assigns ("Buyer"), all rights, title and interest in and to
the above-referenced claims of Seller in the aggregate principal amount of
$105,000,000.00 ("Claim") against the Debtor in the Bankruptcy Court, or any
other court with jurisdiction over the bankruptcy proceedings of the Debtor.

Seller hereby waives any objection to the transfer of the Claim to Buyer on the
books and records of the Debtor and the Bankruptcy Court, and hereby waives to
the fullest extent permitted by law any notice or right to a hearing as may be
imposed by Rule 3001 of the Federal Rules of Bankruptcy Procedure, the
Bankruptcy Code, applicable local bankruptcy rules or applicable law. Seller
acknowledges and understands, and hereby stipulates that an order of the
Bankruptcy Court may be entered without further notice to Seller transferring to
Buyer the Claim and recognizing the Buyer as the sole owner and holder of the
Claim.

You are hereby directed to make all future payments and distributions, and to
give all notices and other communications, in respect of the Claim to Buyer.

IN WITNESS WHEREOF, the undersigned has duly executed this Assignment of Claim
by its duly authorized representative dated December 19, 2005.

POTOMAC ELECTRIC POWER COMPANY

By:  /s/ A. J. KAMERICK          
Name:  Anthony J. Kamerick
Title:  Vice President & Treasurer

[image77.gif]

